By the Court.

We have no doubt that a person regularly engaged and officiating as a reader in an Episcopal society, is a public teacher of piety, religion, and morality, within the meaning and intent of the third article of our declaration of rights. Neither is it any objection to the plaintiff’s recovery in this case that his contract was semi-annual only, if, under such contracts, he had officiated for the whole of either of the years, for which the taxes claimed by him were paid. But as this was not the case, he cannot have judgment. Plaintiff nonsuit.